DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8 April 2021 has been accepted and entered.
Election/Restrictions/Rejoinder
This application is in condition for allowance except for the presence of claims 16-26 directed to a group non-elected without traverse.  Accordingly, claims 16-26 been cancelled. Claim 3 is rejoined, as it was not included in the claims withdrawn as a result of a restriction.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the previously cited prior art reference to Teague et al. (“Imaging of Backscattered Ionizing Radiation – A Key Enabler for through Mud Borehole Imaging”) fails to disclose the claimed radiation shield which defines the output from of the produced x-rays into a panoramically conical shape, as claimed.
Claims 2-15 are allowable for reasons of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	5 May 2021